Case 4:18-cv-04593 Document 31 Filed on 10/28/19 in TXSD Page 1 of 1
Civil Courtroom Minutes

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JUDGE Lynn N. Hughes
CASE MANAGER Glenda Hassan
LAW CLERK Gibbs O Lytal
DATE 10128/Z01q
TIME a.m. [_
4315 m. 5:03
CIVIL ACTION H [8 4593

 

 

 

 

 

 

 

 

 

Kody E. Underwood

STYLE versus

Owen Loan Sewice

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

DOCKET ENTRY
Conference, C1 Hearing, Day CL] Bench Oj Jury Trial Reporter: L. Smith
ev vired for __ Wnclenwanel
Brenda _Had- Wilson for O14)

for
for

O Evidence taken [exhibits, testimony]:

O Argument heard on:

O Motions taken under advisement:

a Order to be entered.

~O Internal review set:
M~ Rulings rendered on: __N: col las Vytrony Spey yrwst yt einial bo drey

 

CE Undertmd 's fe. The _case_is ‘lgnissed ag ree pachicad

07-2019
